Citation Nr: 1010178	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  01-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as 
chronic regional pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from October 1974 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in August 2004, 
when it was remanded for additional development.  Other 
issues remanded at that time included claims for service 
connection for a psychiatric disability to include post-
traumatic stress disorder (PTSD), service connection for a 
right hip disability, and service connection for a left hip 
disability.  Service connection for all three of these 
disabilities was established in a May 2009 rating decision.  
This is considered a complete grant of the benefits sought on 
appeal for these issues and they are no longer before the 
Board.  

The Board sought a medical opinion in this case in September 
2009.  This was received in October 2009, and a copy was 
provided to the Veteran and his representative.  The Veteran 
replied in December 2009 that he had no further argument or 
evidence to submit and requested that the Board proceed with 
the adjudication of his claim.  His representative has made a 
written presentation on his behalf.


FINDINGS OF FACT

1.  The Veteran's service medical records show that he 
sustained a right knee injury, and post service records show 
that service connection is currently in effect for an 
acquired psychiatric disability with fear of flying to 
include PTSD; medial subluxation of the right patella; 
subluxation of the left patella; patellofemoral arthralgia of 
the left knee; osteoarthritis of the right hip; 
osteoarthritis of the left hip; and osteochondritis of the 
right knee.  

2.  The preponderance of the evidence shows that the Veteran 
does not have a current diagnosis of chronic regional pain 
syndrome.  

3.  The preponderance of the evidence shows that the correct 
diagnosis of the Veteran's disability is Reiter's syndrome 
with reactive arthritis.  

4.  The service treatment records are negative for evidence 
of Reiter's syndrome, and the preponderance of the evidence 
shows that the Veteran's Reiter's syndrome with reactive 
arthritis began many years after discharge from active 
service, has not been related to active service by competent 
medical opinion, and was not caused or permanently made worse 
by the Veterans' service connected disabilities.  


CONCLUSION OF LAW

A pain disorder claimed as chronic regional pain syndrome and 
currently diagnosed as Reiter's syndrome with reactive 
arthritis was not incurred in or aggravated by active 
service, may it be presumed to have been incurred during 
service, nor was it proximately due to, the result of, or 
aggravated by the Veteran's service connected disabilities.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notification 
letters in May 2002 and August 2004 that contained all of the 
notification required by 38 C.F.R. § 3.159, as defined by 
Pelegrini.  These letters also included notice of the first 
three elements described by Dingess.  Although portions of 
this notice were not provided to the Veteran until after the 
initial adjudication of his claim, this error does not result 
in any prejudice to the Veteran.  His claim has been 
readjudicated on several occasions since the receipt of this 
information, most recently in a May 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

It does not appear that the Veteran has ever been provided 
with information regarding the assignment of disability 
evaluations and effective dates.  However, the Board finds 
that this is harmless error.  As his claim will be denied, no 
disability evaluation or effective date will be assigned.  
The Veteran has not argued that the failure to receive this 
information has prejudiced his claim.  Therefore, the Board 
may proceed with adjudication of the Veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
concludes that the duty to notify the Veteran has been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  Private medical records and VA treatment records 
have been obtained, and the Veteran stated in December 2009 
that he had no further information or evidence to submit.  He 
has been afforded an appropriate VA examination, which 
provided an appropriate opinion.  As previously noted, the 
Board has also obtained an expert medical opinion in an 
attempt to clarify and explain the earlier medical findings.  
At this juncture, the Board notes that the Veteran's 
representative has expressed the belief that the opinion 
should be returned to the examiner in order to comment on the 
presence of any psychological component to the Veteran's 
disability.  However, the Board notes that the question at 
issue asked the examiner to provide the current diagnosis if 
it was determined the Veteran did not have Reiter's syndrome.  
The reference to psychological considerations was to remind 
the examiner that was a possible cause.  However, the October 
2009 examiner rendered a diagnosis that was completely the 
result of physical causes.  Therefore, there was no need to 
comment on whether or not there was a psychological 
component.  Furthermore, the Veteran is already service 
connected for a psychiatric disability.  Therefore, there is 
no need to return the October 2009 opinion for further 
comment.  The Veteran declined his right to a hearing.  There 
is no indication that there is any relevant evidence 
outstanding in these claims, and the Board will proceed with 
consideration of the Veteran's appeal.  


Service Connection

The Veteran contends that he has developed chronic regional 
pain syndrome as a result of his service connected knee and 
hip disabilities.  He believes that this has resulted in 
generalized arthritis throughout his body.  The Veteran and 
his representative also note that there might be a 
psychological component to this disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that service connection has 
already been established for several disabilities, many of 
which consider pain in their evaluation.  These include an 
acquired psychiatric disability with fear of flying to 
include PTSD, evaluated as 50 percent disabling; medial 
subluxation of the right patella, evaluated as 10 percent 
disabling; subluxation of the left patella, evaluated as 10 
percent disabling; patellofemoral arthralgia of the left 
knee, evaluated as 10 percent disabling; osteoarthritis of 
the right hip, evaluated as 10 percent disabling; 
osteoarthritis of the left hip, evaluated as 10 percent 
disabling; and osteochondritis of the right knee, evaluated 
as 10 percent disabling.  The current combined evaluation is 
80 percent disabling.  

A review of the service treatment records shows that the 
Veteran was often seen for pain of his right knee, and that 
this eventually resulted in the Veteran's inability to 
perform his flight duties and an early discharge from 
service.  However, the service treatment records are negative 
for a diagnosis of chronic regional pain syndrome or any 
other pain syndrome.  The August 1983 retirement examination 
notes that the psychiatric portion of the examination was 
normal, and did not include a diagnosis of a pain syndrome.  

The post service evidence includes the report of an October 
1985 VA hospitalization and the report of an August 1987 VA 
examination.  Each of these shows that the Veteran was 
treated for his right knee disability.  Although reports of 
pain were note, there was no indication or diagnosis of a 
systemic pain disorder.  

The Veteran presented with continuous pains about the right 
knee at an October 1990 VA examination.  The impression was 
traumatic arthritis of the right knee, status post "fracture" 
and multiple debridements.  

A September 1990 private examination shows that the Veteran 
was seen for right knee pain.  The impression was 
patellofemoral arthritis of the right knee.  Private 
treatment records dated from 1991 to 1995 indicate that the 
Veteran continued to be followed for his right knee pain, 
with left knee pain noted in 1991.  

Additional private medical records from June 1996 show that 
the Veteran was being followed for his knee pain.  He further 
reported that for the last eight to 12 months he would 
experience problems with his hands and fingers after working 
on the computer or gardening.  He also reported shoulder and 
elbow pain at times.  The right elbow had been increasing in 
pain the last few months.  The Veteran reported a family 
history of some rheumatoid arthritis.  His symptoms included 
swelling of the fingers.  The assessment included chronic 
right knee pain, suspect degenerative arthritis, and multiple 
joint pains, rule-out rheumatoid arthritis.  A rheumatoid 
profile was obtained.  

The Veteran underwent a VA examination of his joints in July 
1996.  He reported extreme right knee pain of such severity 
that it caused nausea in the mornings.  The diagnoses were 
right knee pain with X-ray evidence of mild osteoarthritis of 
the right knee, and status post surgery of the right knee for 
chondromalacia.  

At an August 1999 VA examination of the joints, the Veteran 
was noted to have undergone multiple procedures for the left 
and right knees.  The assessment was post traumatic 
degenerative arthrosis of the right knee with increased 
symptom magnification.  

The Veteran underwent an additional VA examination of the 
joints in January 2001.  The impression was status post 
multiple surgeries to the right knee.  There were also 
possible mild to moderate degenerative changes in each knee.  
The Veteran also displayed symptoms of symptom magnification.  

December 2001 VA treatment records state that the Veteran has 
a pain problem.  He described his pain as an eight on a scale 
of one to ten.  It was located in both knees, but would also 
have shooting pains to the left hip of such severity it would 
cause him to fall.  

VA treatment records from December 2001 show that the Veteran 
was provided with a psychiatric consultation.  The diagnostic 
impressions included a pain disorder with psychological and 
physical conditions.  

The Veteran continued to report pain of both knees of an 
eight on a scale of one to ten in April 2002 private medical 
records from S.L.M., M.D.  The impression included early 
bilateral hip osteoarthritis and chronic regional pain 
syndrome of both knees, right more symptomatic than left.  

Private medical records from Dr. M. dated June 2002 show that 
the Veteran returned with complaints of increasing multi-
joint swelling and pain.  He was positive for a recent bout 
of diarrhea.  His current joint symptomatology included his 
wrists, his upper and lower back, both knees, and both 
ankles.  He also had some cyanosis to his toes in a dependent 
position.  The examination showed that there was some 
swelling of both wrists.  His ankles also had effusion.  The 
impression was inflammatory seronegative arthropathy with 
positive HLA-B 27.  Differential diagnoses include "riders", 
ankylosing spondylitis, and reactive arthritis, especially in 
light of the recent diarrhea.  Others were potential 
vasculitis secondary to inflammatory, chronic regional pain 
syndrome, right knee post sympathetic block, and clinical 
depression.  At this juncture, the Board notes that the 
reference to "riders" was most likely meant to read 
"Reiter's".  

At a June 2002 VA examination of the joints, the Veteran 
reported constant pain of the knees since the 1970s.  He said 
the pain was the same in both knees.  The Veteran also had a 
history of bilateral hip pain which was most painful when 
rising from a seated position.  He had recently been seen in 
the pain clinic and diagnosed with reflex sympathetic 
dystrophy.  The Veteran had received a spinal block which he 
said relieved his pain.  He currently walked with crutches 
and said the pain was unabating.  It was very difficult to 
examine the Veteran, and the examiner noted that even with 
very severe arthritis he could usually get some sort of 
examination.  However, the current X-ray studies revealed 
minimal arthritis in the knees and no arthritis in the hips.  
The assessment was that the Veteran's reflex sympathetic 
dystrophy was the etiology of the majority of his pain.  It 
was recommended that the Veteran be seen by the psychiatric 
department to clarify his pain conditions. 

A June 2002 examination report by Dr. M. noted that the 
Veteran returned with multiple joint pains.  On rheumatologic 
review of his systems, he had pain about the sacroiliac 
joints, both hips, both knees, the left ankle and the right 
hind foot.  An evaluation by an ophthalmologist had been 
positive for iritis.  A rheumatologic workup had showed a 
negative RA test, but there was a positive HLA-B 27.  He 
denied urethritis or psoriatic changes.  A sympathetic block 
had resulted in two weeks of significant pain relief in his 
right knee.  The impression was inflammatory seronegative 
arthropathy with positive HLA-B 27, and chronic regional pain 
syndrome of the right knee with a sympathetic component.  
There was potential for a spinal cord implant but it would be 
necessary to get the seronegative inflammatory arthropathy 
under control first.  

At a July 2002 private examination conducted by A.S.L., M.D., 
the Veteran presented for evaluation of worsening pain 
associated with iritis and positive HLA-B27.  He stated that 
he had first noted pain at age 25, and his first episode of 
iritis had occurred at age 40.  His surgical history was 
described, as was his history of severe pain in the lower 
extremities.  He had a family history of osteoarthritis, 
osteoporosis, and psoriatic arthritis.  Following 
examination, the impression included severe chronic pain 
syndrome, and HLA-B27 positive with history of tendinitis and 
iritis, and possible spondyloarthropathy.  

July 2002 VA treatment records show that the Veteran was seen 
for an assessment of his knees and his overall situation.  
After the examination, the impression was bilateral pain 
syndrome of the legs, right greater than left.  However, the 
differential diagnosis for this was large.  

November 2002 records from Dr. L. show that the Veteran was 
scheduled to have a spinal stimulator surgically placed the 
following week.  The impressions included chronic pain 
syndrome, severe; lower extremity muscle atrophy, weakness, 
and abnormal gait; small fiber polyneuropathy; right lower 
lumbar radiculopathy; and HLA-B27 positive with a history of 
tendonitis and iritis, possible spondyloarthropathy.  

VA hospital records from November 2002 show that the Veteran 
had undergone a successful trial with a spinal cord 
stimulator.  The assessment was non-arthritic sympathetically 
mediated bilateral hip and knee pain, and Reiter's syndrome.  

A January 2003 private psychiatric examination resulted in 
diagnoses of pain disorder associated with both psychological 
factors and a general medical condition related to knee 
complaints, a narcissistic personality disorder with 
histrionic features, and chronic knee and lower extremities 
pain of undetermined etiology.  

In January 2003 VA treatment records, the Veteran stated that 
the spinal cord stimulator had significantly improved his 
quality of life.  March 2003 records show that he continued 
to have excellent coverage.

The Veteran underwent another VA examination of the joints in 
May 2003.  He was noted to be followed at the pain clinic and 
to have had a pain pump inserted in his back.  The assessment 
was bilateral knee pain and severe osteoarthritis, right side 
greater than left side.  

In November 2003, the Veteran was seen at a VA facility for 
follow up of his intractable pain.  His pain was unchanged, 
and he reported it to be an eight on a scale of ten.  

December 2003 VA gastroenterology records note that the 
Veteran had a history of Reiter's syndrome but also had a 
rash that looked like psoriasis and was HLA-B 27 positive.  
His liver function tests were also abnormal.  

The Veteran was afforded a VA psychiatric examination in 
April 2005.  The diagnostic impressions were depressive 
disorder, not otherwise specified; anxiety disorder, not 
otherwise specified; and a pain disorder with both physical 
and psychological factors. 

The Veteran was also afforded a VA examination for 
neurological disorders in April 2005.  His claims folder was 
reviewed by the examiner.  The examiner noted a comment by 
another physician in the pain management clinic who said that 
the Veteran had been referred there for consideration of the 
diagnosis of reflux sympathetic dystrophy.  However, it was 
noted that this physician did not go on to diagnose reflux 
sympathetic dystrophy in a reasonable diagnostic fashion with 
appropriate clinical signs and testing, but from there 
subsequent physicians had picked up the diagnosis and 
accepted it as a well-established diagnosis.  The examiner 
noted that in fact, there was no physician who had documented 
reflux sympathetic changes and no doctor had done an 
appropriate evaluation to include tests such as 
electrodiagnostic studies, nerve conduction time, and bone 
scans.  

The April 2005 examiner noted that the Veteran had a history 
of an injury to his right knee in 1975 that was the genesis 
of all his pain problems.  He believed, based on a physician 
telling him he had HLA-B27 antigen in his blood, that he was 
more susceptible to arthritis than other people.  He also 
believed that his antigen would cause arthritis in any part 
of his body to spread throughout his body.  The examiner 
noted that X-ray studies of the knees and spine in fact 
showed very little arthritis.  The Veteran's complaints of 
pain were nonspecific and the examiner noted that the 
previous physicians had thought there was symptom 
magnification.  He did not have any complaints of changes in 
skin quality, and did not have any complaints of a burning 
hyperpathic pain which would speak to the presence of 
neuropathic pain.  The Veteran did not have lancinating or 
radiating pain, but it was all local.  Following a physical 
examination, the examiner stated that he found no evidence to 
substantiate a diagnosis of reflex sympathetic dystrophy.  
There was also no evidence of a neurological pain syndrome, 
which the examiner defined as neuropathic pain.  The examiner 
opined that the Veteran's chronic pain syndrome was within 
reasonable medical probability that was greater than 50 
percent related to his local knee problems as well as symptom 
magnification and his fixed beliefs regarding such issues as 
the HLA B-27 antigen.  

A March 2009 VA psychiatric examination reached a diagnosis 
of a pain disorder associated with both psychological factors 
and a general medical condition.  His symptoms were related 
to or a part of his major depressive disorder.  The diagnoses 
also included rule out narcissistic personality disorder.  
The examiner commented that the medical reasons for his pain 
included his knees and other skeletal problems.  The pain 
caused significant distress and impairment in his social and 
occupational functioning.  Psychological factors played a 
role in the exacerbation and maintenance of the pain.  The 
pain was not caused by malingering and was not better 
accounted for by another diagnosis.  The pain was chronic and 
he had received minimal relief from nerve blocks and a spinal 
cord stimulator.  However, the examiner further noted that 
the Veteran presented as manipulative and it was believed he 
was exaggerating his existing symptoms of pain.  His initial 
presentation seemed quite exaggerated, as he took a long time 
to answer questions and behaved as if he was unable to pay 
attention.  However, his speech increased to a normal rate 
and tone during the interview.  

An expert medical opinion from a VA physician was received in 
October 2009.  This physician is board certified in neurology 
with special qualifications in clinical neurophysiology; 
board certified in neuromuscular and electro-diagnostic 
medicine; board certified in pain medicine; board certified 
in sleep medicine; and board certified as an independent 
medical examiner.  The examiner reviewed the Veteran's 
medical history in detail, and included the history of his 
initial injuries in service, orthopedic findings, surgical 
history, and his discharge from service.  After discharge, 
the Veteran was noted to have undergone arthroscopic removal 
of loose bodies from the right knee and removal of a left 
knee plica.  A 1997 arthroscope of the right knee showed 
degenerative chondromalacia.  The Veteran reported a total of 
13 surgeries for the right knee and four for the left knee.  
He also had two epidural injections, a number of knee 
injections, as well as other therapies.  

The VA examiner noted that in 2002, a pain specialist 
performed a spinal block, which provided the Veteran with two 
weeks of improvement.  The doctor specifically noted that the 
Veteran had no skin changes of either acute or chronic reflex 
sympathetic dystrophy.  However, the pain specialist 
apparently made a diagnosis of reflex sympathetic dystrophy 
on the basis of improvement with spinal blocks.  This 
diagnosis then appeared to be repeated without confirmation 
by other physicians.  A spinal stimulator had been implanted 
in January 2003 with some benefit.  

The VA examiner indicated that it was important to note that 
treatment records from 2002 and 2003 were pertinent for 
multiple episodes of iritis and a psoriatic rash, with 
positive HLA-B27 and a C-reactive protein of 13.8.  A normal 
reading would be 1.2 to 7.6.  He was diagnosed as having 
Reiter's syndrome or reactive arthritis.  The Veteran was 
then evaluated by a rheumatologist, Dr. L., who noted the 
Veteran's multiple episodes of iritis and the positive HLA-
B27.  This doctor's records state that the Veteran's first 
episode of iritis was said to have occurred at age 40.  The 
Veteran also reported greater than two hours of morning 
stiffness, as well as a family history of osteoarthritis, 
osteoporosis, and psoriatic arthritis.  His examination 
showed no history of skin changes that might suggest either 
acute or chronic sympathetic pain.  The Veteran reported 
difficulty sleeping at that time.  

Based on this extensive review of the record, the VA examiner 
opined that the Veteran did not have a diagnosis of chronic 
regional pain syndrome.  The prior diagnosis was 
unsubstantiated, and had been made solely on the basis of 
improvement with sympathetic blocks.  The examiner noted that 
chronic regional pain syndrome is a disorder that includes 
chronic pain that increases over time, most often affecting 
one of the arms, legs, hands, or feet.  It would often spread 
to cover the entire arm or leg.  Typical features would 
include dramatic changes in the color and temperature of the 
skin over the affected limb, accompanied by intense burning 
pain, skin sensitivity, sweating, and swelling.  In the acute 
stage there would be evidence of burning, flushing, 
blanching, sweating, and swelling as well as pain and 
tenderness.  After three to six months, the disorder would 
enter the dystrophic phase, with shiny, thickened skin with 
diminished swelling or flushing.  None of the Veteran's many 
examinations had demonstrated any specific features of 
chronic regional pain syndrome.  

Instead, the examiner noted that the Veteran's records were 
notable for multiple episodes of iritis, a psoriatic like 
rash, positive HLA-B27, an abnormally high creative protein 
of 13.8, and more than two hours of morning stiffness each 
day.  He carried a diagnosis of Reiter's syndrome or reactive 
arthritis, which had been confirmed by his private 
rheumatologist.  This disorder was thought to be a reaction 
to an infection that starts somewhere else in the body, 
generally in the genitourinary or gastrointestinal tract.  It 
usually began one to three weeks after infection but could 
range from four to 35 days afterwards.  The Veteran's first 
episode of iritis had occurred at age 40, or approximately 
1992.  This coincided with the approximate time that his pain 
began to worsen.  Most people who are exposed to the inciting 
bacteria do not contract reactive arthritis.  However, people 
who test positive for HLA-B27 often may contract a sometimes 
severe reactive arthritis, which predominately affects the 
knees and hips.  These people tend to have a positive family 
history, as does the Veteran.  Therefore, the diagnosis of 
the VA examiner was chronic pain due to reactive arthritis 
(Reiter's syndrome) with spondylitis.  

Additionally, the examiner opined that it was unlikely the 
Veteran's reactive arthritis had an in-service onset.  It was 
noted that the Veteran was able to run a 23 minute physical 
fitness test without pain at the time of separation.  It was 
also unlikely that the Veteran's disability was the result of 
his service connected knee and hip disabilities.  The 
examiner again noted that reactive arthritis was the result 
of an infection, and generally began one to three weeks after 
the infection.  Finally, the examiner opined that it was 
unlikely that the Veteran's service connected disabilities 
aggravated the Veteran's Reiter's syndrome, as the service 
connected knee disability preceded the onset of the Reiter's 
syndrome by more that ten years.  

After consideration of the medical evidence and the Veteran's 
contentions, the Board finds that entitlement to service 
connection for chronic regional pain syndrome is not 
warranted.  The preponderance of the evidence indicates that 
the Veteran does not have a confirmed diagnosis of this 
disability.  In addition, the Reiter's syndrome and reactive 
arthritis which the preponderance of the evidence indicates 
is the Veteran's disability did not began during service or 
until many years after discharge from service, and it not 
related to the Veteran's service connected disabilities.  
Finally, to the extent that there is a psychological 
component to the Veteran's disability, service connection is 
already in effect.  

The Veteran contends that he has a current diagnosis of 
chronic regional pain syndrome, and that this is related to 
his service connected knee and hip disabilities.  However, 
the October 2009 VA opinion shows and a review of the record 
confirms that the original diagnosis of chronic regional pain 
syndrome was based on improvement following a spinal block, 
without any evidence of the other signs and symptoms that 
would be expected to accompany this disability.  Instead, 
this examiner noted that a rheumatologist had also diagnosed 
Reiter's syndrome and reactive arthritis in 2002 based on the 
Veteran's multiple episodes of iritis and his positive HLA-
B27.  The October 2009 VA examiner agreed that Reiter's 
syndrome and reactive arthritis was the correct diagnosis, 
and she provided a lengthy explanation as to why the 
diagnosis of chronic regional pain syndrome was incorrect and 
also why the medical findings supported a diagnosis of 
Reiter's syndrome.  The Board notes that the April 2005 VA 
examiner also found that the Veteran does not have chronic 
regional pain syndrome.  The Board further notes that these 
were not the first doctors to reach a diagnosis of Reiter's 
syndrome.  At least two other doctors also diagnosed this 
disability in 2002.  Dr. M. also noted the possibility of 
Reiter's, partly because the Veteran had experienced a recent 
bout of diarrhea, and the Board notes that the October 2009 
VA examiner states that the infection that gives rise to 
Reiter's syndrome is often in the gastrointestinal tract.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a current 
diagnosis of chronic regional pain syndrome.  As the Veteran 
does not have a current confirmed diagnosis of his claimed 
disability, service connection may not be established.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  

The Board notes that the Veteran is not a physician, and he 
cannot be held accountable for relying on the diagnosis of 
chronic regional pain syndrome that was provided by his 
doctor in 2002, which was not long before the Veteran 
submitted his initial claim.  The Board understands that the 
Veteran is seeking service connection for the cause of his 
chronic pain, whatever may be the correct diagnosis.  
Entitlement to service connection for Reiter's syndrome and 
reactive arthritis must also be considered.  

However, the preponderance of the evidence also shows that 
the Veteran's Reiter's syndrome and reactive arthritis did 
not began during service or until many years after discharge 
from service.  Instead, the October 2009 VA examiner notes 
that it began when the Veteran was 40 years of age.  This was 
in approximately 1992, which means it was eight to nine years 
after the Veteran's discharge from active service.  The 
Board's review of the record confirms that this was when the 
Veteran began to experience an increase in symptoms.  None of 
the examiners who have diagnosed the Veteran as having 
Reiter's syndrome and reactive arthritis have related this 
disability to active service.  In addition, none of these 
examiners have related the Reiter's syndrome and reactive 
arthritis to the Veteran's service connected knee or hip 
disabilities, or found that it has been aggravated by these 
disabilities.  The October 2009 VA examiner opined that it 
was unlikely that the Reiter's syndrome was related either to 
service or the service connected disabilities, or that it was 
aggravated by the service connected disabilities.  The Board 
concludes that entitlement to service connection for Reiter's 
syndrome and reactive arthritis is not warranted.  

At this juncture, the Board notes the Veteran's sincere 
belief that he has developed a chronic pain syndrome 
diagnosed as either chronic regional pain syndrome or 
Reiter's syndrome with reactive arthritis due to active 
service or his service connected disabilities.  However, the 
Veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He is 
competent to note that he first had pain at age 25, as he did 
in previous medical records.  However, this coincides with 
his initial knee injuries, and he is not competent to state 
when his pain became attributable to a diagnosis other than 
his right knee disability.  The medical opinions that have 
been obtained found that the Veteran does not have chronic 
regional pain syndrome and that his current Reiter's syndrome 
is not related to active service or service connected 
disabilities.  

Finally, the Board recognizes that several examiners have 
found that there is a psychological component to the 
Veteran's pain.  The Board notes that service connection for 
an acquired psychiatric disability was established in May 
2009.  Both this disability and a chronic pain disorder are 
evaluated under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Codes 9403, 9422 (2009).  
Therefore, service connection for this aspect of the 
Veteran's disability is already in effect.  


ORDER

Entitlement to service connection for a disability claimed as 
a chronic regional pain syndrome is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


